



COURT OF APPEAL FOR ONTARIO

CITATION: Kivell v. Chatham-Kent Childrens
    Services, 2020 ONCA 180

DATE: 20200306

DOCKET: C67427

Tulloch, Benotto and Jamal JJ.A.

BETWEEN

Brian
    Kivell and Betty-Jo Kivell, Erica Kivell, Gracie Kivell, Sasha Kivell, Kaitlynn
    Kivell, Ezra Kivell and Sawyer Kivell by their Litigation Guardian, Betty-Jo
    Kivell

Plaintiffs (Appellants)

and

Chatham-Kent Childrens Services
    (Operated by The Childrens Aid Society of the Municipality of Chatham-Kent),
    Cristina Ruscica, Robin Rose, Chatham-Kent Police Services Board and Police
    Constable Gary Oriet

Defendants (Respondents)

Raymond G. Colautti, for the appellants

Sheila Handler, for the respondents

Heard and released orally: March 3, 2020

On
    appeal from the order of Justice Jonathon C. George of the Superior Court of
    Justice, dated August 15, 2019.

REASONS FOR DECISION

[1]

The motion judges conclusion that the officer
    had subjective reasonable and probable grounds to arrest is supported by the
    evidence and entitled to deference. The grounds were objectively reasonable.

[2]

The allegation of negligent investigation is
    answered by the fact that  as stated by the motion judge  the appellant
    presented no expert evidence as to the standard of care to rebut the evidence
    filed by the police.

[3]

This is one of those rare cases when summary
    judgment in favour of one defendant is appropriate in the context of the
    litigation as a whole.

[4]

The appeal is dismissed. Costs are awarded to
    the respondents in the amount of $15,000 including HST and disbursements.

M.
    Tulloch J.A.

M.L.
    Benotto J.A.

M.
    Jamal J.A.


